Citation Nr: 0640245	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability.  In June 2004, the veteran and his spouse 
testified before the Board at a hearing that was held at the 
RO.  In September 2005, the claim was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

By an August 2002 rating decision, the veteran was granted 
service connection for a right foot disability he incurred as 
a result of an injury sustained jumping out of an airplane in 
Vietnam.  The veteran's service medical records are silent as 
to any such injury.  However, in support of his claim, the 
veteran submitted a statement written by a fellow serviceman 
who was also injured in the same incident, attesting to the 
veteran's injury.  The fellow serviceman included photographs 
of the veteran in the hospital, in which he is shown to have 
a cast on his right leg from the foot until just below the 
knee.  On VA examination in June 2002, the examiner 
determined that because it was clear that the veteran was in 
a cast, it was as likely as not that his right foot 
complaints were secondary to a fracture sustained in the 
jump.  Accordingly, service connection for a right foot 
disability was granted.

The veteran contends that in addition to injuring his right 
foot in the jump from the airplane, he fractured his right 
tibia.  Again, the veteran's service medical records are 
silent as to any such injury.  The veteran's post-service 
medical evidence of record does not include any reports of X-
ray examination of the right tibia.  Thus, it is not clear 
whether the veteran did indeed fracture his right tibia, or 
whether there are any residuals related to a fracture of the 
right tibia.  Nevertheless, the veteran asserts that his 
current low back disability, which has been diagnosed as 
degenerative disc disease of the lumbar spine with scoliosis 
and osteophyte formation, is related to the alleged tibia 
fracture in service.  To this end, he has submitted two 
statements from his private physician which note that the 
veteran has current X-ray evidence of fractured lower leg and 
ankle and that his leg fracture, or the residuals thereof, is 
a likely cause of his degenerative joint disease of the 
lumbar spine.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In September 
2005, the Board remanded the claim in order to obtain an 
opinion addressing whether the veteran's service-connected 
right foot disability aggravated his low back disability.  In 
a May 2006 report of VA examination, the examiner stated that 
he could not opine as to any such relationship without 
resorting to speculation.  Notably, the examiner did not 
comment as to whether there was any relationship between a 
right tibia or ankle fracture and his low back disability.  
Because the veteran was granted service connection for a 
right foot injury related to an incident as a result of which 
his right leg was put in a cast, and because his private 
doctor stated that he has current X-ray evidence of a 
fractured lower leg that is likely responsible for his 
current low back complaints, the Board finds that an 
additional examination and etiological opinion are necessary 
in order to fairly decide the merits of the veteran's claim.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to ascertain the 
nature and etiology of his current low 
back disability, including 
specifically, an assessment as to 
whether the veteran's low back 
disability is etiologically related to 
any previous fracture of the right 
tibia or right ankle.  This examination 
should be conducted by an examiner 
other than the examiner who conducted 
the May 2006 examination.  The 
examination should include X-ray 
examination of the right tibia and 
ankle, in addition to any further 
indicated studies.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
low back disability is causally or 
etiologically related to the veteran's 
period of active service, including any 
fracture of the right tibia or ankle for 
which he was treated by cast during 
service.  The examiner should provide the 
rationale for the opinion provided, and, 
if necessary, reconcile his or her 
opinion with the other opinions of 
record.  If the requested opinion cannot 
be rendered without resort to 
speculation, the examiner should so 
state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a low back 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).








_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


